Citation Nr: 1704018	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for service connected degenerative arthritis of the lumbar spine and intervertebral disc syndrome (IVDS) (previously rated as lumbosacral strain claimed as low back pain).

2.  Entitlement to service connection for a bilateral hip disorder to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

6.  Entitlement to an earlier effective date for radiculopathy of the left lower extremity, currently rated as 10 percent disabling effective April 26, 2016. 

7.  Entitlement to an earlier effective date for radiculopathy of the right lower extremity, currently rated as 10 percent disabling effective April 26, 2016.

8.  Entitlement to service connection for a mood disorder. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1988 to April 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Entitlement to service connection for a low back disorder and bilateral hip disorder were previously denied by the RO in January 1993 and August 2004, respectively, and the Veteran did not initiate an appeal of the decisions or submit any new and material evidence with respect to these issues within the applicable one-year periods.  See 38 C.F.R. § 3.156(b) (2016); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of the claims.  Barnett, supra.   

In November 2014, the Board, in pertinent part, found that new and material evidence had been submitted for the claims for entitlement to service connection for a low back disorder and bilateral hip disorder and reopened the claims.  The Board remanded the claims as well as the Veteran's claims for entitlement to service connection for a sleep disorder and GERD as well as entitlement to a TDIU for further adjudication.  These issues have returned to the Board for further adjudication.

In July 2015, the RO granted the Veteran's claim for service connection for lumbosacral strain (low back pain) and assigned a 10 percent disability rating effective August 19, 2009.  In August 2015, the Veteran filed a notice of disagreement (NOD) with the initial rating.  In May 2016, the RO issued a statement of the case (SOC) for the claim of entitlement to a higher initial rating for degenerative arthritis of the lumbar spine and IVDS (previously rated as lumbosacral strain claimed as low back pain).  The Veteran perfected his appeal with a substantive appeal via a VA Form 9 in June 2016. 
 
In December 2015, the United States Court of Appeals for Veterans Claims (Court) remanded the issue of entitlement to service connection for a mood disorder as the Court found it to be inextricably intertwined with the Veteran's service connected PTSD.  The RO denied the claim for service connection for a mood disorder in December 2015. 

In May 2016, the RO granted service connection for radiculopathy of the left and right lower extremities, each with a disability rating of 10 percent effective April 26, 2016.  In June 2016, the Veteran filed a NOD as to the effective date of his award for these claims. 

As to the Veteran's claims for entitlement to service connection for a mood disorder and his claims for entitlement to earlier effective dates for radiculopathy of the right and left lower extremities, SOCs have not yet been issued and, as such, these claims are addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Finally, in February 2016, the Veteran filed a claim for service connection for a cervical spine disability to include as secondary to service connected disabilities.  In March 2016, the RO denied the Veteran's claim.  In May 2016, the Veteran filed a NOD with the RO's decision.  When an NOD has been filed with regard to an issue and a SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.

The issues of entitlement to a higher rating for service connected back disability, entitlement to service connection for a sleep disorder, GERD and a mood disorder, entitlement to a TDIU, and entitlement to earlier effective dates for radiculopathy of the lower left and right extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service; did not manifest within one year of the Veteran's discharge from service; and was not caused or aggravated by service-connected disabilities.



CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the service connection claim, a standard letter sent to the Veteran in November 2009 satisfied the duty to notify provisions regarding the service connection claim decided herein.  The November 2009 letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Additionally, the Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in March 2012 and May 2015 to determine the etiology of his bilateral hip disorder.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for adjudication and rating purposes.  In this regard, the Board notes that the VA examiners offered etiological opinions as to the claimed bilateral hip disorder and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding the claim for service connection.

Finally, the Board finds that there was substantial compliance with its November 2014 remand directives in regard to the claim herein decided.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.               § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including progressive muscular atrophy, arthritis, hypertension, and other organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran contends that he is entitled to service connection for a bilateral hip disorder as a result of his military service to include as secondary to his service connected disabilities. 

The Veteran's service treatment records (STRs) are silent as to any injuries or diagnoses that relate to the Veteran's hips.  A September 1991 service treatment record note reflects that the Veteran endorsed painful joints with a notation of knee/hip tightness.  At the March 1992 service separation physical, the Veteran's lower extremities were found to be clinically normal; however, on an associated report of medical history, the Veteran endorsed swollen or painful joints and cramps in the legs.  

Post-service treatment records reflect the Veteran's complaints of bilateral hip pain.  A VA treatment note from October 1996 reflects the Veteran's complaints of bilateral hip pain.  X-rays taken in September 2003, reflect minimal bilateral symmetrical acetabular degenerative change with preservation of both articular intervals.  The impression was no major interval changes.  An October 2003 treatment note reflects that the Veteran reported bilateral hip pain since 2001, but that such did not correlate with the X-ray evidence of record.  However, it was noted that the Veteran had bilateral degenerative joint disease of the hips.  A May 2007 treatment note reflects the Veteran's complaints of additional hip pain after an injection. 

In an April 2010 written statement, the Veteran contended that he had experienced worsening bilateral hip pain since service separation.  In a December 2012 written statement, the representative contended that the Veteran first noticed hip problems during service while stationed in Saudi Arabia from January to April 1991.  

At the March 2012 VA examination, the Veteran reported he first began experiencing symptoms of bilateral hip pain during service and that, while there was no acute traumatic incident associated with the start of the pain, he believed it was due to general wear and tear from service.  The March 2012 VA examiner diagnosed bilateral hip osteoarthritis.  The examiner opined that it was less likely than not that the Veteran's bilateral hip disability was caused or aggravated by the Veteran's service-connected low back disability.  The examiner explained that the two pathologies represented two separate anatomical regions.  In addition, the pathology noted in the lower back was of insufficient severity to reasonably believe that it would result in increased biomechanical strain on the bilateral hips.  If there had been evidence of severe degenerative changes in the lower back then it would be more reasonable to believe that it resulted in pathology in the bilateral hips.  This was not the case on the current examination as the lumbar x-ray was essentially normal.  The examiner, however, did not opine as to whether the diagnosed bilateral hip disability was incurred in or caused by active service.

The May 2015 VA examiner confirmed the prior diagnosis of bilateral hip arthritis.  She also noted that the Veteran's STRs referred to "hip tightness" but that there were no additional complaints or notations.  The examiner opined that hip tightness can be due to a myriad of things, to include overtraining/lack of rest and that it does not represent a permanent condition.  The examiner opined that "[w]ithout further evidence that the veteran sustained an injury (once or chronic), it must be my opinion that the veteran's hip condition is less likely than not incurred in or caused by military service."

After a thorough review of the evidence of record the Board finds that service connection for a bilateral hip disorder is not warranted.  

As to the first element of service connection, the Board finds that the Veteran has a current bilateral hip disability.  The Veteran was diagnosed with bilateral hip arthritis during the March 2012 and May 2015 VA examinations.  Therefore, the first element of service connection is satisfied.  

Next the Board turns to the in service element, and finds that that element too is satisfied.  While the Board notes that there is no record of any injuries to the Veteran's hips, nor any chronic complaints, notations were made in regards to hip tightness and swollen joints.  Therefore, in a reading most favorable to the Veteran, the Board finds that the second element of service connection is satisfied. 

Finally, the Board must determine the nexus element.  In this regard, the Board accords great probative weight to the opinions offered by the examiners at the VA examinations in March 2012 and May 2015 as to both direct and secondary service connection.  The March 2012 examiner found that it was less likely than not that the Veteran's bilateral hip disability was caused or aggravated by the Veteran's service-connected low back disability and the May 2015 examiner found that the Veteran's hip condition was less likely than not incurred in or caused by military service.  In this regard, each of the opinions proffered considered all of the pertinent evidence of record at the time, to include the statements of the Veteran, and findings on physical examination of the claimed disorder on appeal; and they provided complete rationales, relying on and citing to the examination findings and records reviewed.  Moreover, the VA examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the data to the conclusions with respect to the claim.  See Nieves-Rodriguez, supra; Stefl, supra. With regard to the Veteran's claim for service connection for a bilateral hip disability, there are no contrary medical opinions of record.

The Board has also considered the Veteran's statements that his claimed disorder is directly related to service, or was caused or aggravated by his service-connected low back disability.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a bilateral hip disorder is a matter not capable of lay observation, and requires medical expertise to determine.  In this regard, while the Veteran may describe symptoms associated with such disorder, to include pain and stiffness, he is not competent to prescribe such symptomatology to a specific disability, an in-service injury, or his low back disability.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("[a]lthough the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Moreover, the question of etiology in this case, to include by way of causation or aggravation as a result of the Veteran's low back disability, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his current disorder is not competent medical evidence and, thus, is entitled to no probative weight.  Consequently, the Board finds the opinions of the March 2012 and May 2015 VA examiners outweigh the Veteran's lay assertions regarding etiology.

Consequently, the Board finds that the claimed disorder is not attributable to any event, injury, or disease during service or caused or aggravated by the Veteran's service-connected degenerative arthritis of the lumbar spine and IVDS.  Furthermore, the condition was not present in service nor manifested to a compensable degree within the first post-service year.  While the Veteran endorsed swollen or painful joints upon service separation, no diagnosis of arthritis was made at that time.  The first notation of degenerative changes in the Veteran's hips was in 2003, several years after his discharge from service.  Moreover, arthritis is not the sort of medical condition that is capable of lay observation.  Arthritis is not visible and requires an x-ray or similar study and skilled interpretation of the x-ray for diagnosis.  Thus, there is no competent lay evidence that arthritis manifested to a compensable degree within a year of the Veteran's discharge from service.  Lastly, any relationship between the current hip disability and symptoms of hip pain experienced over the years must be established by medical evidence because hip pain may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the medical opinion evidence found no relationship between the Veteran's hip disability and service.  Therefore, service connection for a bilateral hip disorder is not warranted on a presumptive basis or continuity of symptomatology theory of entitlement.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral hip disorder.  Consequently, the Board finds that the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a bilateral hip disorder is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.

Sleep Disorder and GERD

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that an addendum VA opinion is necessary to determine the nature and etiology of the Veteran's claimed sleep disorder and GERD.

A July 1997 VA treatment record notes that the Veteran had a history of snoring and observed apnea.  A July 1999 VA treatment record notes that the Veteran was diagnosed with mild obstructive sleep apnea following a sleep study in 1997 and was prescribed a CPAP machine.  A February 2009 VA treatment record notes a current diagnosis of mild obstructive sleep apnea/hypopnea syndrome.  

The Veteran submitted articles entitled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" that suggests a possibility of a connection between sleep-disordered breathing and PTSD, and "Advance for sleep" that suggests that individuals with PTSD also often have sleep-disordered breathing.  In the August 2009 claim, the Veteran reported that he was using a CPAP machine because of his sleep apnea.    

The March 2012 VA examiner opined that the Veteran's sleep disorder, which was not diagnosed as sleep apnea, was a symptom of the service-connected PTSD and not a separate diagnosis because the Veteran reported being unable to sleep due to intrusive thoughts about Persian Gulf War experiences.  The VA examiner did not discuss the Veteran's previous diagnosis of obstructive sleep apnea.  The Board found that the evidence was unclear whether the previously diagnosed sleep apnea was a separate sleep disorder or was a symptom of the PTSD.  The Board found that an additional VA opinion was necessary to help resolve the question as to the etiology of the sleep disorder.  

In a December 2012 written statement, the Veteran's representative contended that his GERD was caused or aggravated by psychiatric medications.  In a June 2013 written statement, the representative contended that the Veteran was prescribed Citalopram (Celexa) and that this drug was known to cause and/or aggravate gastrointestinal disorders.  

In support of the claim, the Veteran submitted (1) a National Center for PTSD Fact sheet that notes there is some evidence to indicate PTSD is related to gastrointestinal disorders; (2) May 2007 testimony from the National Institutes of Mental Health that notes significant health problems are more likely to occur in individuals with PTSD, particularly, in pertinent part, gastrointestinal problems; and (3) an article entitled "Reliving Trauma Post-Traumatic Stress Disorder" that notes gastrointestinal distress is common in people with PTSD.

The March 2012 VA examiner opined that it was less likely than not that the Veteran's GERD was aggravated by PTSD because these two disorders represent two separate organ symptoms (psychiatric and gastrointestinal) that are not typically associated with one another.  The VA examiner noted that the medical literature did not support a causal relationship between GERD and PTSD or that PTSD significantly worsens pre-existing GERD.  

The VA examiner did not discuss the articles submitted by the Veteran indicating a possible relationship between GERD and PTSD or discuss the impact, if any, of the Veteran's psychiatric medications on his GERD.  Based on the above, the Board found that an additional VA opinion was necessary to determine the etiology of the Veteran's GERD. 

The May 8, 2015 VA examiner noted that although there is "clear and consistent evidence of a correlation/relationship between PTSD and sleep apnea and GERD...current literature/research findings are mixed in regard to the direction of relationship, and there is to my knowledge no clear or definitive evidence to support the assertion that PTSD causes GERD or sleep apnea."  The examiner opined that the Veteran's sleep apnea/sleep disorder and GERD were less likely as not caused by the Veteran's service-connected PTSD.  The examiner further opined that "it is not possible to determine whether the Veteran's sleep apnea or GERD were aggravated or permanently worsened beyond their natural progression by the Veteran's PTSD without resorting to mere speculation."  The Board finds that the May 8, 2015 examiner's opinion is not entirely responsive to the prior questions posed by the Board's remand.  The examiner did not discuss the specific articles presented by the Veteran or the relationship if any of the Veteran's psychiatric medication to his GERD.  

An additional opinion was obtained on May 13, 2015.  The May 13, 2015 examiner opined that the Veteran's STRs were silent as to any complaints or diagnoses for a sleep disorder or GERD.  The examiner noted that the Veteran gained 30 pounds after his discharge from the service and noted that obesity is the number one risk factor for sleep apnea and GERD, which the Veteran did not demonstrate at discharge.  The examiner opined that the Veteran's sleep apnea and GERD were less likely than not incurred in or caused by military service.  This examiner also did not discuss the articles that the Veteran submitted or the impact if any of the Veteran's psychiatric medications on his GERD. 

Therefore in light of the above, the Board finds that there has not been substantial compliance with the Board's prior directives and additional VA opinions regarding the etiology of the Veteran's sleep disorder and GERD are required.  See Stegall, 11 Vet App. at 268.

Low Back Disability

The Board observes that during the course of this appeal a new precedential opinion was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  This issue is remanded for purposes of affording the Veteran another VA examination in light of Correia.

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the claims discussed above.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  




Mood Disorder and Radiculopathy 

With respect to the claims for service connection for a mood disorder and earlier effective dates for service-connected radiculopathy of the left and right lower extremities, a December 2015 rating decision denied service connection for a mood disorder and a May 2016 rating decision granted service connection for radiculopathy and assigned a 10 percent disability rating, effective April 26, 2016.  Thereafter, in April and June 2016, the Veteran entered a notice of disagreement as to the denial of service connection for a mood disorder and the effective date for his grant of service connection for radiculopathy, respectively.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon, 12 Vet. App. at 238.  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of service connection for a mood disorder and earlier effective dates for service-connected radiculopathy of the left and right lower extremities.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Arrange for the claims file to be reviewed by an examiner for medical opinion(s) to address the claimed sleep disorder, and GERD.  If it is determined that another examination is needed to provide the required opinions, the Veteran should be afforded the appropriate VA examination to assist in determining the etiology of the claimed disabilities.  

The VA examiner should review the claims folder and then offer the following opinions: 

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed GERD was caused by the service-connected PTSD, to include use of psychiatric medications, including Citalopram (Celexa)?

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep apnea was caused by the service-connected PTSD?

Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed GERD was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected PTSD, to include use of psychiatric medications, including Citalopram (Celexa)? 

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep apnea was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected PTSD?  

With respect to the claimed sleep disorder, the VA examiner should note that the Veteran was diagnosed with sleep apnea in 1997 and a February 2009 VA treatment note confirms a current diagnosis of sleep apnea.  The VA examiner should note and discuss the relevance, if any, of the articles submitted by the Veteran, specifically:          (1) "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome" that suggests a possibility of a connection between sleep-disordered breathing and PTSD and (2) "Advance for sleep" that suggests individuals with PTSD also often have sleep-disordered breathing.  

With respect to the claimed GERD, the VA examiner should note and discuss the relevance, if any, of the articles submitted by the Veteran, specifically: (1) the National Center for PTSD Fact sheet that notes there is some evidence to indicate PTSD is related to gastrointestinal disorders; (2) the May 2007 testimony from the National Institutes of Mental Health that notes significant health problems are more likely to occur in individuals with PTSD, particularly, in pertinent part, gastrointestinal problems; and (3) the article entitled "Reliving Trauma Post-Traumatic Stress Disorder" that notes gastrointestinal distress is common in people with PTSD.

3.	Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected degenerative arthritis of the lumbar spine and intervertebral disc syndrome.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment during flare-ups.  The examiner should assess the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

4.  Then, readjudicate the issues remaining on appeal.  If any of the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


